Citation Nr: 0215997	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to service connection for melanoma, secondary to 
service connected scars and on a direct basis.

(The issues of entitlement to increased rating for burn scars 
of the neck, chest, clavicular region and right axillary 
regions, and entitlement to service connection for dental, 
muscle and depressive disorders, secondary to the service-
connected disability of burn scars of the neck, chest, 
clavicular and right axillary regions will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from March 1945 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 40 percent evaluation for 
burn scars of the neck, chest, clavicular and right axillary 
regions, and denied service connection for melanoma, dental, 
muscle and depressive disorders, secondary to service-
connected burn scars of the neck, chest, clavicular and right 
axillary regions.  The veteran's claim was expanded in a 
September 2000 rating decision to include service connection 
on a direct basis.

The Board is undertaking additional development on the issues 
of entitlement to increased rating for burn scars of the 
neck, chest, clavicular region and right axillary regions, 
and entitlement to service connection for dental, muscle and 
depressive disorders, secondary to the service-connected 
disability of burn scars of the neck, chest, clavicular and 
right axillary regions, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  There is no competent evidence of any relationship 
between an inservice lightning strike or residual scars and 
the postservice development of melanoma.


CONCLUSION OF LAW

Melanoma was not caused by the veteran's service-connected 
burn scars or incurred directly in service.  38 U.S.C.A. § 
1110 (West 1991), 38 C.F.R. § 3.303, 3.304, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was struck 
by lightning while on guard duty and sustained multiple burns 
resulting in scars, to include a scar to his neck.  He was 
service connected for the burn scars in an October 1945 
rating decision.

Records of the veteran's VA treatment show a history of 
treatment by surgery for removal of a melanoma in June 1996.  
He underwent a neck lymph node dissection on June 1998 which 
was positive for metastatic melanoma which was treated with 
high doses of interferon.  In an April 1999 follow-up 
treatment for malignant skin melanoma, the assessment was 
melanoma - currently in remission.  In June the assessment 
was melanoma, stable.

In a July 1999 VA scars examination, the examiner noted that 
the veteran had a melanoma excised from the posterior neck 
and a left neck dissection for metastatic melanoma.  To date 
there had been no recurrence of the melanoma.  The examiner 
did not comment on the etiology of the melanoma.

In a May 2000 letter, G. Flint, M.D., wrote that the veteran 
presented to his dermatology office for the first time in 
June 1996.  At that time he requested an evaluation of a 
lesion on the back of his neck.  That lesion ultimately 
proved to be a malignant melanoma.  The veteran related to 
Dr. Flint his history of being struck by lightning in the 
distant past.  The melanoma was confirmed by biopsy and he 
was referred to a tumor institute for treatment of his 
lesion.  The veteran presented again in May 2000 wanting an 
opinion about the ultimate etiology of his melanoma, 
indicating that he felt the lightning strike he sustained in 
the military was implicated in the etiology of his lesion.  
Dr. Flint wrote that he told the veteran candidly that there 
was no way he could state with any degree of certainty that 
the lightning strike had anything to do with the development 
of the melanoma, nor could he state with certainty that it 
did not.  Dr. Flint added that the incidence of melanoma was 
increasing dramatically and to the best of his knowledge, 
"we do not have a total understanding of the etiology of 
melanoma."

The veteran submitted an outpatient treatment note from W. 
Merritt, M.D., dated in August 2000.  Dr. Merritt noted that 
the veteran had a melanoma excised from his shoulder two 
years ago.  A note from A. Pitt, M.D. dated November 2000 was 
also submitted showing that the veteran was a new patient 
with a history of malignant melanoma with lymph node 
involvement.  On examination, the burn scars were noted and 
there were no suspicious lesions.  Dr. Pitt observed that 
there was no sign of active disease.

VA outpatient treatment records show a dermatology evaluation 
in February 2002.  The examiner noted that there was no 
recurrence of the veteran's previously excised metastatic 
melanoma.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in a March 2001 letter of 
the general provisions of the VCAA.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  After 
the veteran filed his claim, the RO advised him of the 
information and evidence that would support his claim.  The 
record also shows that the veteran was notified of the 
reasons and bases for the denial of his claim in the August 
1999 rating decision, the March 2000 statement of the case 
and the September 2000 supplemental statement of the case.  
VA must also inform the veteran which evidence VA will seek 
to provide and which evidence the veteran is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This was accomplished in the March 2001 letter to the 
veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained the veteran's service medical records, which appear 
to be complete.  VA treatment records have been obtained, as 
well as records of his private treatment.  VA has not 
provided the veteran an additional examination because the 
competent medical evidence shows that it is not possible to 
determine the etiology of the veteran's melanoma.  38 C.F.R. 
§ 3.326.  The veteran has not identified any additional 
available evidence that is relevant to his claim.  The Board 
further notes that the veteran has been afforded opportunity 
to present evidence and argument in support of his claim in 
written statements to VA.  There is sufficient evidence of 
record to decide the claim, and VA has satisfied its duties 
to notify and to assist the veteran.

Legal Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The competent medical evidence does not support the veteran's 
claim of a link between the lightning strike he experienced 
in service resulting in his service-connected burn scars and 
the development of melanoma which was diagnosed in 1994, 
almost half a century following his active service.  The most 
probative evidence on this issue is the opinion from the 
veteran's private physician, Dr. Flint.  He wrote that there 
was no way he could state with any degree of certainty that 
the lightning strike had anything to do with the development 
of the melanoma.  While he also stated that he could not say 
with certainty that it did not, the evidence is not 
sufficient to render the claim at least evenly balanced on 
this issue.  Nor does it appear that further inquiry into 
this question could provide evidence which would support the 
veteran's claim based on Dr. Flint's comment that the 
etiology of melanoma is not totally understood.  The Board 
notes that it is not alleged nor does the evidence show that 
melanoma was present during service or in the first 
postservice year.

The Board has considered the veteran's statements regarding 
his melanoma and his belief that it is somehow connected to 
the injuries he sustained by lightning strike while in the 
military; however, this is not competent evidence to 
establish a link between his melanoma and his service-
connected burn scars, or any incident of service.  In the 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA of 2000), competent lay evidence is defined as 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R § 
3.159(a)(1)).  Further, competent medical evidence is defined 
as evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  See 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R § 3.159(a)(2)).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
diagnosis and etiology of the veteran's melanoma is beyond 
the range and scope of competent lay evidence contemplated by 
the applicable regulations and it is not shown that the 
veteran possesses the requisite education, training or 
experience to provide competent medical evidence.  

The preponderance of the evidence is against the claim, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001)  See also 38 C.F.R. § 3.102 (2001).


ORDER

Service connection for melanoma, secondary to service-
connected burn scars, or on a direct basis, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

